362 S.W.3d 509 (2012)
STATE of Missouri, Respondent,
v.
Charles Keith MOORE, Appellant.
No. ED 96458.
Missouri Court of Appeals, Eastern District, Division Four.
March 27, 2012.
Emmett D. Queener, Columbia, MO, for Appellant.
*510 Chris Koster, Attorney General, Laura E. Elsbury, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before PATRICIA L. COHEN, P.J., GLENN A. NORTON, J. and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Charles Keith Moore appeals the judgment entered upon a jury verdict convicting him of assault of a probation and parole officer in the second degree. We find there was sufficient evidence to support Moore's conviction.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).